277 S.W.3d 846 (2009)
STATE of Missouri, Respondent,
v.
Tracy E. MCKEE, Appellant.
No. ED 91094.
Missouri Court of Appeals, Eastern District, Division Two.
March 3, 2009.
Maleaner Harvey, St. Louis, MO, for appellant.
Chris Koster, Atty. Gen., Mary H. Moore, Asst. Atty. Gen., Jefferson City, MO, for respondent.
Before ROY L. PJCHTER, P.J., LAWRENCE E. MOONEY, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Tracy E. McKee appeals the judgment entered on a jury verdict finding him guilty of first-degree tampering, Section 569.080 RSMo 2000. An opinion would have no precedential value. We have furnished the parties with a memorandum, for their information only, setting forth the reasons for our decision. We affirm. Rule 30.25(b).